ORDER

PER CURIAM.
Lavaris Rogers appeals the judgment entered upon a jury’s verdict convicting him of seven counts of first-degree robbery and seven counts of armed criminal action. We find the trial court did not err in overruling Rogers’ motion to suppress the -witnesses’ identifications of him. We affirm.
An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. The judgment of the trial court is affirmed under Rule 30.25(b).